DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Oath/Declaration
2.    The oath/declaration filed on 01/24/2020 is acceptable.
                                                                Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                          Information Disclosure Statement
4.    The office acknowledges receipt of the following items from the applicant:
        Information Disclosure Statement (IDS) filed on 11/01/2020
                              Examiner’s Statement of Reasons for Allowance
5.    Claims 1-24 are allowed.
6.    The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches a display panel comprising wherein the second metal layer has a first hole, and the organic insulating layer has a second hole or a first recess corresponding to the first hole, and a residual layer located in the second hole or the first recess and including a part of the at least one organic layer overlaps the first metal layer, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-21 are directly or indirectly depend on the independent claim 1.
      
          None of the prior art teaches a display apparatus comprising wherein the multi-layered film comprises at least one groove adjacent to the at least one contact portion and defined in the multi-layered film, and at least one organic layer included in the intermediate layer is disconnected by the at least one groove, in combinations with the other structures as cited in the independent claim 22.

        None of the prior art teaches a display panel comprising at least one groove located adjacent to the at least one contact portion, surrounding the component area, each having a first hole in the second metal layer and a second hole corresponding to the first hole in the organic insulating layer, and configured to disconnect any organic layer formed above the second metal layer, in combinations with the other structures as cited in the independent claim 23.
        Claim 24 is directly depend on the independent claim 23.
                                                 Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim et al. (U.S. Publication No. 2018/0190631 A1), Choi et al. (U.S. Publication No. 2017/0148856 A1), PARK et al. (U.S. Publication No. 2014/0183479 A1) and Ando et al. (U.S. Publication No. 2013/0187132 A1). 
                                                      Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892